Citation Nr: 0531220	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  00-06-066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for a right leg 
disability.

2.	Entitlement to service connection for a right hip 
disability, to include residuals of a total right hip 
arthroplasty.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel





INTRODUCTION

The veteran had active service from October 1941 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for entitlement 
to service connection for a right leg and hip disability, to 
include a right total hip replacement.

The case was previously before the Board in March 2001 and 
August 2003, at which time it was remanded for additional 
development.

A motion to advance this case on the Board's docket, which 
was received by the Board on October 18, 2005, was granted by 
the Board on October 19, 2005, for good cause.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  A right leg disability was initially demonstrated years 
after service, and has not been shown by competent evidence 
to be causally related to the veteran's active service.

2. A right hip disability, to include arthritis, was 
initially demonstrated years after service, and has not been 
shown by competent evidence to be causally related to the 
veteran's active service.


CONCLUSIONS OF LAW

1.  A right leg disability was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).

2.  A right hip disability was not incurred in, or aggravated 
by, active service, nor may right hip arthritis be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
      
With respect to the claims of entitlement to service 
connection for a right leg and hip disability, VA satisfied 
its duty to notify by means of a May 2001 letter from the 
agency of original jurisdiction (AOJ).  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim in his May 2001 letter.  See 38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reason.  The AOJ's 
May 2001 letter informed him that additional information or 
evidence could be submitted to support his claim, and asked 
him to send the information or evidence to the AOJ.  In 
addition, the June 2005 Supplemental Statement of the Case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in his possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the veteran's claims for 
service connection for a right leg and hip disabilities were 
already decided and appealed prior to VCAA enactment.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the May 2001 VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment records, 
as well as VA treatment and examination reports.  The veteran 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified any 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

1.  Right Leg

The veteran asserts that service connection is warranted for 
a right leg disability.  
In order to establish service connection on a non-presumptive 
direct incurrence basis, the veteran must provide evidence of 
a current disability, an in-service injury or disease, and a 
nexus between the current disability and an in-service injury 
or disease.  In terms of an in-service injury or disease, the 
record reflects that in May 1943, the veteran complained of 
not being able to keep up on hikes and stated that he had 
cramping in his legs.  Additionally, in a February 1946 
Report of Board Review, it was reported that the veteran had 
right leg weakness and muscle atrophy, that an examiner 
opined was incurred in the line of duty.  In terms of a 
current right leg disability, the record reflects that the 
veteran's right leg is shorter than his left leg, which 
causes him to limp, and that he has complained of 
experiencing right leg pain.  However, the record does not 
contain any competent medical opinion of record that 
etiologically relates the veteran's current right leg 
symptomology to his in-service complaints. Moreover, it is 
significant to point out that in June 1999, a VA examiner 
attributed such pain and right leg shortening to the 
veteran's right hip disability.  Therefore, in the absence of 
any evidence to the contrary, the Board finds that the 
evidence of record does not establish that the veteran is 
entitled to a grant of service connection on a non-
presumptive direct incurrence basis for his right leg 
disability.

In conclusion, although the veteran asserts that his current 
right leg disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative evidence of 
record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran currently has a current right leg 
disability that is related to his active military service.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2004), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a right leg disability.

2.  Right Hip

The veteran asserts that service connection is warranted for 
his right hip disability.   In terms of a current disability, 
the record reflects that the veteran has complained of, and 
sought treatment (including two right hip replacements) for a 
right hip disability, to include osteomyelitis and arthritis.  
However, the veteran's contemporaneous service medical 
records do not reflect that he ever complained of, or was 
diagnosed with, joint pain or arthritis while in service.  
Further, on the veteran's February 1946 separation 
examination, an examiner reported that the veteran did not 
have any musculoskeletal defects.  

Additionally, there is no competent clinical evidence of 
record that establishes that the veteran's current right hip 
disability, initially demonstrated in 1991, years after 
service, is etiologically related to any incident of service.  
In this regard, it is significant to point out that in an 
August 1991 hospital discharge summary the veteran denied a 
history of trauma or specific precipitating event or any pre-
existing problems with regard to his right hip.  Moreover, in 
November 2002, a VA examiner, after a review of the veteran's 
claims file and an examination, opined that the veteran's 
abscess of his right iliacus and obturator external muscle 
group and subsequent total right hip replacement occurred 
independently of, and without relationship to, the veteran's 
active service.  The examiner further noted that a fall that 
the veteran sustained in 1996 led to the loosening of the 
veteran's total right hip prosthesis and contributed to the 
veteran's current right hip pain.  Therefore, in light of any 
evidence to the contrary, the Board finds that the evidence 
of record does not establish that the veteran is entitled to 
a grant of service connection on a nonpresumptive direct 
incurrence basis for his current right hip disability.

As previously noted, in order to establish service connection 
on a presumptive basis, the veteran's arthritis must have 
become manifest to a degree of 10 percent or more within one 
year from the date of termination of his period of service.  
In this case, there is no evidence that the veteran's 
arthritis manifested itself to a compensable degree within 
one year of his separation from service.  In fact, the record 
reflects that the first reported clinical diagnosis of 
arthritis was in 1991, which was many years after service.  
Hence, the Board finds that evidence of record does not 
establish that the veteran is entitled to service connection 
on a presumptive basis for right hip arthritis.

In conclusion, although the veteran asserts that his current 
right hip disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative evidence of 
record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran's current right hip disability is 
related to his active military service.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2004), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right hip disability.


ORDER

Entitlement to service connection for a right leg disability 
is denied.

Entitlement to service connection for a right hip disability, 
to include residuals of a total right hip arthroplasty, is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


